Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 This office action is in response to the amendment filed on 03/18/2021.
Claims 23-25 have been added.
Claims 12 and 14-15 have been cancelled.
Claims 1-3, 5, 7-8, 10-11, 16, and 18 have been amended.
Claims 3, and 24-25 are cancelled by entering Examiner’s amendment listed below.
Claims 1, 7-8, 10-11, and 23 are further amended by entering Examiner’s amendment listed below.
Claims 26-27 are added by entering Examiner’s amendment listed below.
Double patenting rejection to claims 1 and 10 is withdrawn in view of applicant filed and approved Terminal Disclaimer. 
Claims 1-2, 5-11, 16-23 and 26-27 are allowed with entering Examiner’s Amendment listed below.
Allowed claims 1-2, 5-11, 16-23 and 26-27 are re-numbered as 1-19.

Terminal Disclaimer
The terminal disclaimer filed on 6/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,031,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements filed on 03/26/2021, 2/25/2021, and 1/29/2021 have been placed in the application file and the information referred to therein has already been considered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Kirk C. Coombs (Reg#:63,249) on 6/02/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS

(Currently Amended) A processor comprising a plurality of registers including a least one general register and at least one model-specific register, and a processor cache, the processor configured to:
initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace, the recorded initial processor register state including a value of at least one register of the plurality of registers;
based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace:
record an influx of data imported into the processor cache in response to the cache miss; and
set a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into the trace; and
based on execution of [[an]]a non-deterministic processor instruction of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace[[,]]: 
access the at least one model-specific register; and
 access to the at least one model-specific register, including recording a change in the value of the at least one [[of a]] registerof the plurality of registers, the change resulting from the execution of the non-deterministic processor instruction of the execution entity.

3.	(Cancelled)

7.	(Currently Amended) A system comprising the processor of claim 1, the system further comprising a computer-readable storage medium having stored thereon instructions that are executable at the system to request [[that]] the processor to transition to a non-recording state based on an execution transition selected from the group consisting of:
a first execution transition from kernel-mode to user-mode; and
a second execution transition from the execution entity to a second execution entity.

8.	(Currently Amended) A system comprising the processor of claim 1, the system further comprising a computer-readable storage medium having stored thereon instructions that are executable at the system to request [[that]] the processor to clear the hardware bit based on an execution transition selected from the group consisting of:

a second execution transition from a second execution entity to the execution entity.

10.	(Currently Amended) A method, implemented at a processor comprising a plurality of registers including a least one general register and at least one model-specific register, and a processor cache, the method comprising: 
initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace, the recorded initial processor register state including a value of at least one register of the plurality of registers;
based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: 
recording an influx of data imported into the processor cache in response to the cache miss; and
setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into the trace; and
based on execution of [[an]]a non-deterministic processor instruction of the execution entity [[,]]: 
accessing the at least one model-specific register; and
recording at least one side effect of the access to the at least one model-specific register, including recording a change in the value of the at least one [[of a]] register valueof the plurality of registers, the change resulting from the execution of the non-deterministic processor instruction of the execution entity.

11.	(Currently Amended) The method of claim 10, the processor also configured to record 
	a result of an un-cached read resulting from execution of the execution entity
.

23.	(Currently Amended) The processor of claim 1, wherein, based on execution of the non-deterministic processor instruction of the execution entity, the processor records [[the]]a memory value changed by the execution of the non-deterministic processor instruction of the execution entity.

24.	(Cancelled)
25.	(Cancelled)



27.	(New) The method of claim 10, wherein the at least one of the plurality of registers is selected from the group consisting of the model-specific register and a debug register.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Previous cited Lee (Lee et al., "Offline Symbolic Analysis for Multi-Processor Execution Replay”) discloses limitation/function to initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace, the recorded initial processor register state including a value of at least one register of the plurality of registers; based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: record an influx of data imported into the processor cache in response to the cache miss; and set a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into the trace.


Previous cited Christie (David S. Christie, US5,944,841) discloses limitation about based on execution of an instruction of the execution entity that accesses the at least one model-specific register  of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, and recording at least one side effect of the access by the execution entity to the model-specific register, including recording at least one of a register value or a memory value  changed as a result of the access by the execution entity to the model-specific register.
However, Lee modified by Christie does not explicitly disclose recording a register value changed by execution of a non-deterministic processor instruction, and recording initial processor register state including state of the at least one general register.
Previous cited O’Dowd (O’Dowd et al., US 2018/0253369A1) discloses limitation about execution of a non-deterministic processor instruction.
However, the combination of Lee, Christie, and O’Dowd does not explicitly discloses accessing the at least one model-specific register and recording at least one  of the plurality of registers that is based on execution of a non-deterministic processor instruction of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, and the change resulting from the execution of the non-deterministic processor instruction of the execution entity.
 Therefore, in view of the recited processor comprising a plurality of registers including a least one general register and at least one model-specific register, and a processor cache, the processor configured to: “initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace, the recorded initial processor register state including a value of at least one register of the plurality of registers; based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: record an influx of data imported into the processor cache in response to the cache miss; and set a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into the trace; and based on execution of a non-deterministic processor instruction of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: access the at least one model-specific register; and record at least one side effect of the access to the at least one model-specific register, including recording a change in the value of the at least one register of the plurality of registers, the change resulting from the execution of the non-deterministic processor instruction of the execution entity” in claim 1, and the 
Consequently, claim 1 is allowed. Claims 2, 5-9, 22-23, and 26 are also allowed due to their dependency on allowable independent claim 1.

Moreover, in view of the recited method which is implemented at a processor comprising a plurality of registers including a least one general register and at least one model-specific register, and a processor cache to: “initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace, the recorded initial processor register state including a value of at least one register of the plurality of registers; based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: recording an influx of data imported into the processor cache in response to the cache miss; and setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into trace; and based on execution of a non-deterministic processor instruction of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: accessing the at least one model-specific register; and recording at least one side effect of the access to the at least one model-specific register, including recording a change in the value of the at least one register value of the plurality of registers, the change resulting from the execution of the non-deterministic processor 
Consequently, claim 10 is allowed. Claims 11, 16-21, and 27 are also allowed due to their dependency on allowable independent claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al., "CARE: Cache Guided Deterministic Replay for Concurrent Java Programs” discloses a tool/method to deterministic replay based on tracing and recording the instruction execution;
Hower et al., “Two Hardware-Based Approaches for Deterministic Multiprocessor Replay" discloses recording execution of nondeterministic events and enable deterministic replay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192